DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
2. Claim 21 is cancelled.
Claims 1-20 are currently pending and under examination herein.
Claims 1-20 are rejected.
Claims 1-2, 4, 11, 13 and 15 are objected to.

Priority
	3. The instant application claims the benefit of priority to U.S. Provisional Application No. 62/312,802 filed 24 March 2016. The claim to the benefit of priority is acknowledged. As such, the effective filing date of claims 1-20 is 24 March 2016. 

	Information Disclosure Statement
4. The Information Disclosure Statement filed on 19 December 2018 is in compliance with the provisions of 37 CFR 1.97 and has been considered in full. A signed copy of list of references cited from the IDS is included with this Office Action.

5. The listing of references in the specification is not considered to be a part of this IDS as it is not a proper IDS. 37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper." Therefore, 

Drawings
6. The drawings are objected to because the Figures do not properly number the different view of Figs. 9E and 12C in accordance with 37 CFR 1.84(u). The Figures display the different views as 9E and 9E(contd), and 12C and 12C(contd) rather than following the required numbering of views set forth in 37 CFR 1.84(u).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
7. Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should 
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
the abstract includes language that can be implied, specifically “The invention described herein provide” and does not describe the steps for the process.  Correction is required.  See MPEP § 608.01(b).

8. The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code on pg. 61 and 63 of the instant specification. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01. Appropriate correction is required.

Claim Objections
9. Claim 1-2, 4, 11, 13 and 15 are objected to because of the following informalities: 
Claims 1 and 11: the abbreviation TDP in line 6 should recite “tandem duplicator phenotype (TDP)” so that the abbreviation is defined in the claim before it is utilized.
Claims 2 and 13: 
delete comma after “(WGS)” as it is extraneous.
The abbreviation “SNP” in line 2 should be “single nucleotide polymorphism (SNP)” so that the abbreviation is defined in the claim before it is utilized.
Claims 4 and 15: “HisSeq” includes an extraneous “s” and should be “HiSeq”.
Claim 11: The comma after “and” in line 12 should be deleted as it is extraneous.  
Appropriate correction is required.

Claim Interpretation
10. Claim 1 recites “administering a therapeutically effective amount of a platinum-based therapeutic agent to the cancer patient, when the TDP Score is > 0”. It is noted that the limitation “when the TDP score is > 0” makes the step of administering a therapeutically effective amount of platinum-based therapeutic agent a contingent limitation that is only performed when the TDP score is > 0 (see MPEP 2111.04). 
Claim 11 recites “identifying and selecting the cancer patient as a candidate for the treatment of a platinum-based therapeutic agent, when the TDP Score is positive”. It is noted that the limitation “when the TDP score is positive” makes the step of administering a therapeutically effective amount of platinum-based therapeutic agent a contingent limitation that is only performed when the TDP score is positive (see MPEP 2111.04).
Claims 3 and 14 recite the term “next generation sequencing” is defined in the specification on pg. 21, lines 20-30.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


11. Claims 4, 12 and 15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 15 contain the trademark/trade name Illumina HiSeq 2500 Platform.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 
Claim 12 recites “further comprising administering a therapeutically effective amount of the platinum-based therapy to the cancer patient”. It is unclear if the platinum-based therapy referred to in claim 12 is intended to only be administered if the patient was identified as a candidate for the treatment of a platinum-based therapeutic agent or if the administration is performed for all embodiments of the claim, which include embodiments where the TDP score is negative and the cancer patient was not identified and selected as a candidate for the treatment of a platinum-based therapeutic agent. For examination purposes, it is interpreted that the platinum-based therapy referred to in claim 12 is intended to only be administered if the patient was identified as a candidate for the treatment of a platinum-based therapeutic agent.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

13. Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea and a law of nature without significantly more. 
In accordance with MPEP § 2106, claims found to recite statutory subject matter (Step 1: YES) are then analyzed to determine if the claims recite any concepts that equate to an abstract idea, law of nature or natural phenomenon (Step 2A, Prong 1). In the instant 
Claim 1 recites determining tandem duplications of the tumor sample, determining a TDP score using Formula (I):                     
                        T
                        D
                        P
                         
                        S
                        c
                        o
                        r
                        e
                        =
                        T
                        D
                        P
                         
                        R
                        a
                        w
                         
                        S
                        c
                        o
                        r
                        e
                        +
                        k
                        =
                        -
                        
                            
                                
                                    
                                        ∑
                                        
                                            i
                                        
                                    
                                    
                                        
                                            
                                                
                                                    
                                                        O
                                                        b
                                                        s
                                                    
                                                    
                                                        i
                                                    
                                                
                                                -
                                                
                                                    
                                                        E
                                                        x
                                                        p
                                                    
                                                    
                                                        i
                                                    
                                                
                                            
                                        
                                    
                                
                            
                            
                                T
                                D
                            
                        
                        +
                        k
                    
                 (I) wherein: TD is total number of tandem duplications, Obsi is observed number of tandem duplications for each chromosome I, Expi is expected number of tandem duplications for each chromosome I, and, k is 0.71, and determining whether or not the TDP score is greater than zero.
Claim 11 recites determining tandem duplications of the tumor sample, determining a TDP score using Formula (I):                     
                        T
                        D
                        P
                         
                        S
                        c
                        o
                        r
                        e
                        =
                        T
                        D
                        P
                         
                        R
                        a
                        w
                         
                        S
                        c
                        o
                        r
                        e
                        +
                        k
                        =
                        -
                        
                            
                                
                                    
                                        ∑
                                        
                                            i
                                        
                                    
                                    
                                        
                                            
                                                
                                                    
                                                        O
                                                        b
                                                        s
                                                    
                                                    
                                                        i
                                                    
                                                
                                                -
                                                
                                                    
                                                        E
                                                        x
                                                        p
                                                    
                                                    
                                                        i
                                                    
                                                
                                            
                                        
                                    
                                
                            
                            
                                T
                                D
                            
                        
                        +
                        k
                    
                 (I) wherein: TD is total number of tandem duplications, Obsi is observed number of tandem duplications for each chromosome I, Expi is expected number of tandem duplications for each chromosome I, and, k is 0.71, and identifying and selecting the cancer patient as a candidate for the treatment of a platinum-based chemotherapeutic agent, when the TDP score is positive.
Claim 20 recites further limitations on the type of platinum-based chemotherapeutic agent that the identifying or selecting is performed in claim 11.
The limitations of determining tandem duplications of the tumor sample are so generically recited that they include identifying in aligned data the locations where breakpoints have occurred, which is a process that can be practically performed in the human mind. The limitations for determining a TDP score include a mathematical formula that is used to calculate the TDP and the calculation can be practically performed with pen and paper. The limitations for determining whether or not the TDP score is greater than zero and identifying and selecting the cancer patient as a candidate for the treatment of a platinum-based chemotherapeutic agent, when the TDP score is positive is similar to the concept of comparing information regarding a Univ. of Utah Research Found. v. Ambry Genetics Corp. (774 F.3d 755, 113 U.S.P.Q.2d 1241 (Fed. Cir. 2014)) and Association for Molecular Pathology v. USPTO (689 F.3d 1303, 103 U.S.P.Q.2d 1681 (Fed. Cir. 2012)) and making a decision based on that comparison that the courts have identified as a concept that can be practically performed in the human mind. Therefore, these limitations fall under the “Mental process” and/or “Mathematical concepts” groupings of abstract ideas. In addition, the claims recite a correlation between the presence of particular genetic variations, i.e. the tandem duplicator phenotype, and the patient’s response to platinum-based therapies that is similar to the concepts of a correlation between variations in non-coding regions of DNA and allele presence in coding regions of DNA, Genetic Techs. Ltd. v. Merial LLC, 818 F.3d 1369, 1375, 118 USPQ2d 1541, 1545 (Fed. Cir. 2016), and he natural relationship between a patient’s CYP2D6 metabolizer genotype and the risk that the patient will suffer QTc prolongation after administration of a medication called iloperidone, Vanda Pharmaceuticals Inc. v. West-Ward Pharmaceuticals, 887 F.3d 1117, 1135-36, 126 USPQ2d 1266, 1281 (Fed. Cir. 2018), that the courts have identified as a law of nature. Therefore, the claims also recite a law of nature. As such, claims 1-20 recite an abstract idea and a law of nature (Step 2A, Prong 1: YES). 
Claims found to recite a judicial exception under Step 2A, Prong 1 are then further analyzed to determine if the claims as a whole integrate the recited judicial exception into a practical application or not (Step 2A, Prong 2
Claim 1 recites obtaining a tumor sample from the cancer patient, where the type of cancer is either triple negative breast cancer, ovarian cancer, hepatocellular carcinoma or endometrial carcinoma, and administering a therapeutically effective amount of a platinum-based therapeutic agent to the cancer patient, when the TDP Score is > 0.
Claims 2-4 recite performing either whole genome sequencing, SNP-array analysis, next generation sequencing or Illumina HiSeq 2500 platform sequencing.
Claims 5-8 further limit the type of cancer that the patient has to either triple negative breast cancer, ovarian cancer, hepatocellular carcinoma or endometrial carcinoma.
Claims 9-10 recite further limitations on the type of platinum-based therapeutic agent that is optionally administered.
Claim 11 recites obtaining a tumor sample from the cancer patient, where the type of cancer is either triple negative breast cancer, ovarian cancer, hepatocellular carcinoma or endometrial carcinoma.
Claim 12 recites administering a therapeutically effective amount of a platinum-based therapeutic agent to the cancer patient that is performed when the TDP score is positive.
Claims 13-15 recite performing either whole genome sequencing, SNP-array analysis, next generation sequencing or Illumina HiSeq 2500 platform sequencing.
Claims 16-19 further limit the type of cancer that the patient has to either triple negative breast cancer, ovarian cancer, hepatocellular carcinoma or endometrial carcinoma.
In re Grams, 888 F.2d 835, 839-40; 12 USPQ2d 1824, 1827-28 (Fed. Cir. 1989). The limitations of the type of cancer the patient merely refine the patient population for which the method is performed that is similar to A step of administering a drug providing 6-thioguanine to patients with an immune-mediated gastrointestinal disorder, because limiting drug administration to this patient population did no more than simply refer to the relevant pre-existing audience of doctors who used thiopurine drugs to treat patients suffering from autoimmune disorders, Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 78, 101 USPQ2d 1961, 1968 (2012), which the courts identified as mere field of use limitations. The steps for administering a platinum-based therapy are contingent limitations that are not required to be performed in all embodiments of the claim. MPEP 2106.04(d)(2) sets forth that a treatment or prophylaxis limitation must be affirmatively recited in the claim. Therefore, those embodiments where the TDP score is negative would have a treatment applied and those embodiments of the claim are rejected herein because no treatment is applied. As such, claims 1-20 are directed to an abstract idea and a law of nature (Step 2A, Prong 2: NO).
Claims found to be directed to a judicial exception are then further evaluated to determine if the claims recite an inventive concept that provides significantly more than the judicial exception itself (Step 2B
Claims 1 and 11 recite obtaining a tumor sample from the cancer patient, where the type of cancer is either triple negative breast cancer, ovarian cancer, hepatocellular carcinoma or endometrial carcinoma.
Claims 2-4 and 13-15 recite performing either whole genome sequencing, SNP-array analysis, next generation sequencing or Illumina HiSeq 2500 platform sequencing.
Claims 5-8 and 16-19 further limit the type of cancer that the patient has to either triple negative breast cancer, ovarian cancer, hepatocellular carcinoma or endometrial carcinoma.
The limitations for obtaining a tumor sample and sequencing the sample are well-understood, routine and conventional activities. The courts have found that limitations for analyzing DNA to provide sequence information or detect allelic variants are well-understood, routine and conventional in Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546. In addition, the instant specification at pg. 21, line 20 to pg. 22, line 2 discloses that commercial technologies are available for performing the sequencing, which is evidence of the conventionality of these steps. The limitations of the type of cancer the patient merely refine the patient population for which the method is performed that is similar to A step of administering a drug providing 6-thioguanine to patients with an immune-mediated gastrointestinal disorder, because limiting drug administration to this patient population did no more than simply refer to the relevant pre-existing audience of doctors who used thiopurine drugs to treat patients suffering from autoimmune disorders, Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 78, 101 USPQ2d 1961, 1968 (2012), which the courts identified as mere field of use limitations. The additional elements do not comprise an inventive concept when considered individually or as an ordered combination that transforms the claimed judicial exception into a patent-eligible application of the judicial exception. Therefore, the claims do not amount to Step 2B: No). As such, claims 1-20 are not patent eligible.

	Invitation to Participate in DSMER Pilot Program
14. The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Conclusion
	15. No claims are allowed.

	16. It is noted that claims 1-20 are free from the prior art as the prior art does not teach nor fairly suggest determining a TDP score using formula (I) and using a TDP score > 0 to determine if a therapeutically effective amount of a platinum based-therapeutic agent should be administered to the patient. The closest prior art of record is Ng et al. (J Pathol 2012, 226, pgs. 703-712; IDS Document). Ng et al. discloses determining tandem duplications in a tumor sample for ovarian carcinoma patients and how two tandem duplicator phenotypes evolve in clinical platinum resistance (abstract; pg. 709, col. 2, para. 1 to pg. 710, col. 2, para. 3). However, Ng et al. is silent to determining a TDP score using formula (I) and using a TDP score > 0 to determine if a therapeutically effective amount of a platinum based-therapeutic agent should be administered to the patient.

E-mail Communications Authorization
17. Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications.  See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300):
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Inquiries
18. Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLIVIA M. WISE whose telephone number is (571)272-2249. The examiner can normally be reached M-F 7:30 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on 571-272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLIVIA M. WISE/Primary Examiner, Art Unit 1631